Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response filed on 4/18/2022 has been entered in full.
This is a transferred case. All prior office actions have been done by examiner Bille Dahir.
Claims 1-28 are allowed.
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 7/20/2022 by attorney representative Melanie Grover after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims: 
Please replace the following claims with the amended claims below.

(Currently Amended) A method for providing a user interface, comprising: 
displaying a current pane of a stack list, the stack list including a list of panes in a maximized state, a pane being a resizable container for displaying content associated with a location, a maximized state representing a largest size of a pane, wherein a pane at a top of the stack list is the current pane;
displaying, in a dock area of the user interface, at most a predetermined number of panes in a dock list, the dock list including a list of panes in a minimized state, a minimized state of a pane displaying an active view of a scaled-down version of the content displayed in the pane in the maximized state, wherein the dock area overlays the current pane and remaining panes in the dock list are off display; and
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control.

16. 	(Currently Amended) A method comprising: 
displaying a current pane in a maximized state and at least a first pane in a minimized state in a dock area, wherein the current pane displays content associated with a first browser window and the first pane is in a dock list and displays content associated with a second browser window, wherein the minimized state for a pane is an active view of content scaled down from the maximized state for the pane, the scale applying to the content for the pane and a size of the pane;
receiving a drag input on the first pane in the dock area;
during the drag input on the first pane, scaling the size of the first pane proportionally to proximity to the dock area, wherein as the first pane approaches the dock area the size of the first pane approaches the minimized state;
receiving a release of the drag input; and
returning the first pane to a maximized state or a minimized state depending on attributes of the drag input.

23.	(Currently Amended) A mobile device comprising: 
a display;
at least one processor;
memory storing a stack list, the stack list including a list of panes in a maximized state, a pane being a resizable container for displaying active content, a maximized state representing a largest size of a pane, wherein a pane at a top of the stack list is a current pane;
memory storing a dock list, the dock list including a list of panes in a minimized state in a dock area of the display, a minimized state for a pane displaying an active view of a smaller version of content displayed in the maximized state for the pane and the dock area overlaying the current pane; and
memory storing instructions that, when executed by the at least one processor, cause the mobile device to:
display the stack list, wherein the content of the current pane is displayed and the content of remaining panes in the stack list are hidden behind the current pane,
display panes in the dock list in a dock area, wherein at most a predetermined number of panes in the dock list are displayed simultaneously and remaining panes in the dock list are off display, and
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, generate a new pane, the new pane being associated with content for a target location of the navigation control and the new pane being added to the dock list and displayed in the dock area.


	Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner finds the applicant’s arguments as to the difference in the invention from the teachings in the cited arts persuasive. Examiner suggested further amendment to clarify the distinction presented in the arguments. The independent claims are allowable because the prior arts made of record do not teach all the limitations as amended and presented above. Further updated search did not reveal any other prior art teaching the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176